 1

 2

 3

 4                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 5                                     AT TACOMA

 6   JONATHAN DANIEL SMITH,
                                                           Case No. C19-5838 RBL-TLF
 7                            Plaintiff,
            v.                                             ORDER DIRECTING
 8                                                         AMENDMENT OF COMPLAINT
     ROBIN SOUVENIR,
 9
                              Defendants.
10

11          Plaintiff Jonathan Daniel Smith, proceeding pro se and in forma pauperis, has

12   submitted a proposed amended complaint in his civil right action pursuant to 42 U.S.C.

13   § 1983. Dkt. 16. The Court previously granted leave for plaintiff to submit an amended

14   complaint incorporating additional alleged facts to support plaintiff’s civil rights

15   allegations against all defendants. Dkt. 15.

16          Yet plaintiff’s proposed amended complaint does not include all of plaintiff’s

17   intended claims. Instead, it appears to request plaintiff’s additional information to be

18   incorporated by reference to the original complaint (Dkt. 6). This does not conform to

19   the pleading standards required to state a cognizable claim for relief. An amended

20   complaint must include all facts, allegations, defendants, and demands which plaintiff

21   wishes to bring before this court. Forsyth v. Humana, Inc., 114 F.3d 1467, 1474 (9th Cir.

22   1997), overruled in part on other grounds, Lacey v. Maricopa Cnty., 693 F.3d 896 (9th

23   Cir. 2012). The Court will therefore allow the plaintiff additional time to file an amended

24

25

     ORDER DIRECTING AMENDMENT OF COMPLAINT - 1
 1   complaint, but the Court rejects the currently proposed amended complaint because it

 2   does not comply with the Federal Rules of Civil Procedure.

 3          Plaintiff is directed to file an amended complaint on or before March 3, 2020,

 4   which shall include all of plaintiff’s claims against all intended defendants (including

 5   Darren Carlson and Pat Matlock), all the facts connecting defendants’ conduct to

 6   plaintiff’s claim of cruel and unusual punishment, and any other relevant facts or

 7   allegations of violations of plaintiff’s constitutional rights.

 8          Plaintiff would need to include all the claims in plaintiff’s original complaint (Dkt.

 9   6), as well as the additional claims plaintiff submitted in his response (Dkt. 13). But the

10   amended complaint may not be a complaint-within-a-complaint that is cobbled together

11   by incorporating various complaints by reference.

12          The proposed amended complaint must be legibly rewritten in hand-written form,

13   or retyped, in its entirety and contain the same case number. The proposed amended

14   complaint must be self-contained. It may incorporate independent documents by

15   reference, as long as those documents are not the previously-filed or previously-

16   proposed complaints.

17          Any cause of action alleged in the original complaint that is not alleged in the

18   amended complaint is waived. Forsyth, 114 F.3d at 1474 (9th Cir. 1997).

19          The Court will screen the amended complaint to determine whether it states a

20   claim for relief cognizable under 42 U.S.C. § 1983. If the amended complaint is not

21   timely filed or fails to adequately address the issues raised herein, the undersigned will

22   recommend dismissal of this action as frivolous under 28 U.S.C. § 1915, and the

23   dismissal will count as a “strike” under 28 U.S.C. § 1915(g). Plaintiff should be aware

24

25

     ORDER DIRECTING AMENDMENT OF COMPLAINT - 2
 1   that a prisoner who brings three or more civil actions or appeals that are dismissed on

 2   the grounds that they are legally frivolous, malicious, or fail to state a claim, will be

 3   precluded from bringing any other civil action or appeal in forma pauperis, “unless the

 4   prisoner is under imminent danger of serious physical injury.” 28 U.S.C. § 1915(g).

 5          The Clerk is directed to send Plaintiff the appropriate forms for filing a 42 U.S.C.

 6   § 1983 civil rights complaint and for service, a copy of this Order and the Pro Se

 7   Information Sheet.

 8          Dated this 31st day of January, 2020.

 9

10

11                                                      A
                                                        Theresa L. Fricke
12                                                      United States Magistrate Judge

13

14

15

16

17

18

19

20

21

22

23

24

25

     ORDER DIRECTING AMENDMENT OF COMPLAINT - 3
